Citation Nr: 0939910	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for essential hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 2003 to 
January 2004; he also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In that decision the RO 
reopened the previously denied claim for essential 
hypertension claimed as high blood pressure because new and 
material evidence had been submitted and denied the claim on 
the merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue is captioned as above.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for 
hypertension, characterized as high blood pressure; the 
Veteran did not file a timely appeal of that decision 
following appropriate notice, and it became final.

2.  Evidence received since the July 2005 rating decision 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  Hypertension had its onset in service.  


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision that denied service 
connection for essential hypertension claimed as high blood 
pressure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received since the RO's July 2005 
determination is new and material, and the claim for service 
connection for essential hypertension claimed as high blood 
pressure is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Initially, the 
Board notes that it need not reach the issue of whether the 
duties to notify and assist were met in this case, since the 
Board is reopening the claim and granting service connection 
for hypertension.  In the September 2006 and March 2009 
correspondence, the RO specifically notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).Further discussion of VCAA compliance is 
therefore not required.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  New and Material Evidence

In a July 2005 rating decision, the RO denied service 
connection for hypertension, characterized as high blood 
pressure.  The Veteran failed to file a timely appeal to that 
decision and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  The 
relevant evidence of record at the time of the July 2005 
rating decision consists of service treatment records and 
personnel records.  Also of record at the time of the July 
2005 rating decision were VA outpatient treatment records, 
which show the Veteran had an assessment of essential 
hypertension that was under control and treated with a low 
sodium diet and exercise.  It was determined in July 2005 
that the Veteran did not have the claimed disability.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In September 2006 a request to reopen the claim for 
entitlement to service connection for essential hypertension, 
claimed as high blood pressure was received.  Evidence of 
record received since the July 2005 final decision includes 
VA outpatient treatment records; written statements by the 
Veteran dated June and October 2006, in which he indicates 
that he had multiple blood pressure readings at a VA 
outpatient facility and was prescribed blood pressure 
medication and given a blood pressure monitoring machine to 
monitor his blood pressure daily.  In addition, VA outpatient 
treatment records submitted subsequent to the July 2005 
rating decision show the Veteran was prescribed Lisinopril 
for high blood pressure.



The Veteran's statements that he now takes medication for 
high blood pressure and VA outpatient treatment records which 
show that his hypertension is treated with medication are new 
because this evidence was not previously of record.  This 
evidence is clearly probative, as it establishes that the 
Veteran has hypertension that requires treatment.  In 
addition he testified that he started medication for 
hypertension within the first post service year.  The Board 
finds, therefore, that the additional evidence received since 
the prior final denial of service connection for hypertension 
in July 2005 relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).  This additional evidence is, therefore, new 
and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for hypertension.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard, 4 Vet. App. at 391 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, service connection for certain diseases, such 
as hypertension, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

In the present case, the Veteran asserts that high blood 
pressure was first shown during his active military duty.  In 
support of this contention, the Veteran maintains that prior 
to activation for the Iraq conflict in February 2003 he had 
never had high blood pressure.  He stated that he was 
examined before his deactivation and was twice found to have 
hypertension.  Hearing Transcript (Tr.), p. 2. 

Indeed, treatment records during the Veteran's active 
military duty reflect episodes of elevated and borderline 
elevated blood pressure readings, including 151/76 and 138/80 
(in October 2003) and 148/92 (in December 2003).  

Post-service VA outpatient treatment records reflect 
treatment for essential hypertension.  VA examination in 
December 2004 revealed blood pressure readings of 130/84 
(first lecture); 130/82 (second lecture) and 132/86 (third 
lecture).  A diagnosis of hypertension was rendered.  

According to treatment records during active service, the 
Veteran had elevated or borderline elevated blood pressure 
readings and hypertension was diagnosed within one year of 
the Veteran discharge from active military service.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that service connection for hypertension is 
warranted.  




ORDER

New and material evidence has been received to reopen the 
claim for service connection for hypertension, and service 
connection for hypertension is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


